NOTE: This disposition is nonprecedential.

 United States Court of Appeals for the Federal Circuit


                                     2007-1326


                     COMMITTEE FOR FAIR BEAM IMPORTS,

                                                            Plaintiff-Appellant,

                                          v.


                                  UNITED STATES,

                                                            Defendant-Appellee,

                                         and

                            HYUNDAI STEEL COMPANY,

                                                            Defendant-Appellee.


       John R. Shane, Wiley Rein, LLP, of Washington, DC, argued for the plaintiff-
appellant. With him on the brief were Alan H. Price and Christopher B. Weld.

      Donald B. Cameron, Troutman Sanders, LLP, of Washington, DC argued for the
defendant-appellee Hyundai Steel Company. With him on the brief were Julie C.
Mendoza, Brady W. Mills, and R. Will Planert. Of counsel was Jeffery S. Grimson.

       Marc A. Bernstein, Attorney, Office of the General Counsel, United States
International Trade Commission, of Washington, DC, argued for the defendant-appellee
United States. With him on the brief were James M. Lyons, General Counsel, and Neal
J. Reynolds, Assistant General Counsel.

Appealed from: United States Court of International Trade

Senior Judge Nicholas Tsoucalas
                       NOTE: This disposition is nonprecedential.

United States Court of Appeals for the Federal Circuit
                                        2007-1326

                       COMMITTEE FOR FAIR BEAM IMPORTS,

                                                         Plaintiff-Appellant,

                                             v.

                                    UNITED STATES,

                                                         Defendant-Appellee,

                                            and

                              HYUNDAI STEEL COMPANY,

                                                         Defendant-Appellee.

                                     Judgment

ON APPEAL from the          United States Court of International Trade

in CASE NO(S).              06-00125

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

      Per Curiam (MICHEL, Chief Judge, BRYSON, Circuit Judge, and KENNELLY ∗
                 District Judge).

                            AFFIRMED. See Fed. Cir. R. 36.


                                             ENTERED BY ORDER OF THE COURT



DATED: _January 11, 2007____                  / s /__Jan Horbaly___________
                                             Jan Horbaly, Clerk


             ∗   Honorable Matthew Kennelly District Judge, United States District Court
                               for the Northern District of Illinois, sitting by designation.